Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 12/09/2020.
Claims 1, 2-3, 5, 6-7, 9, 10-11, and 14 are amended BY EXAMINER’S AMENDMENT.
Information Disclosure Statement
The information disclosure statement submitted on 12-09-2020 has been considered by the office and made of record in the application file. 

Claim Rejections – 35 USC § 101 Withdrawn
Consistent with jettisoning of the 101 rejection as rendered in the Examiner’s Final Action sent on 03-25-2019, while claims fall within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a practical application of employing game states and predetermined conditions, specifically, in response to a first application being selected in a first user device of a first user, controlling the first user device to output a link related to the second application associated with the first application;  guiding the first user device to the second application, when the link is selected in the first user device;  acquiring completion state information on a mission from the second application, the mission being performed by the first user of the first user device on the second application in response to the link being selected in the first user device, and the completion state information being associated with a user ID of the first user;  storing the completion state information; receiving a 
Claim Rejections – 35 USC § 103 Rejection Withdrawn
Prior art of record: Citron (US 2013/0151342), Bethke (US 8,874,466) and Ocko (US 2011/0212762) are withdrawn pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative James Love on 10 March 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS

Claim 1. (Currently Amended)  A method performed by a server for managing a plurality of applications including a first application and a second application, the method comprising: 
in response to the first application being selected in a first user device of a first user, controlling the first user device to output a link related to the second application associated with the first application; 
guiding the first user device to the second application, when the link is selected in the first user device; 
acquiring completion state information on a mission from the second application, the mission being performed by the first user of the first user device on the second application in response to the link being selected in the first user device, and the completion state information being associated with a user ID of the first user; 
storing the completion state information;
receiving a request for checking completion state on the mission from the first application; 
providing to the first application the completion state information on the mission performed in the second application in response to the link being selected in the first user device, which is acquired by the acquiring from the second application, when the completion state information meets a predetermined condition, so that the first ;
storing information of a currently-used game in association with the user ID;
checking whether the second application is registered or not based on the information of the currently-used game in association with the user ID, when the first application is selected in the first user device; 
controlling the first user device to output the link to the first user device when the first user device is not using the second application;
storing the user ID as a participant, when the link is selected in the first user device; and 
acquiring, from the second application, completion state information for the user ID of the participant.

Claims  2-3 (Cancelled).

Claim 4. (Previously Presented)  The method according to claim 1, further comprising: 
storing a user group associated with user IDs of a plurality of participants, and
storing completion state information for each of the plurality of participants, based  on use state information of each user belonging to the user group.

Claim 5. (Currently Amended)  A server for managing a plurality of applications including a first application and a second application, the server comprising: 

	store information associating the first application with the second application and completion state information on at least one mission associated with user IDs of participants; 
	in response to the first application being selected in a first user device of a first user, control the first user device connected to the server via a network, to output  a link related to the second application associated with the first application;
	guide the first user device to the second application, when the link is selected in the first user device;
	acquire completion state information on a mission from the second application, the mission being performed by the first user of the first user device on the second application in response to the link being selected in the first user device, and the completion state information being associated with the user ID of the first user; 
	store the completion state information;
	receive a request for checking completion state on the mission from the first application; and
	provide to the first application the completion state information on the mission performed in the second application in response to the link being selected in the first user device, which is acquired by the circuitry from the second application, when the completion state information meets a predetermined condition, so that the first application provides an incentive in the first application to the first user as a result of the first user selecting the link and performing the mission in the second application;

wherein the circuitry is configured to check whether the second application is registered or not based on the information of the currently-used game in association with the user ID, when the first application is selected in the first user device, 
wherein the circuitry is configured to control the first user device to output the link to the first user device when the first user device is not using the second application, 
wherein the circuitry is configured to store the user ID as a participant, when the link is selected in the first user device, and 
wherein the circuitry is configured to acquire, from the second application, completion state information for the user ID of the participant..

Claims 6-7 (Cancelled).

Claim 8. (Previously Presented)  The server according to claim 5, wherein the circuitry is configured to store a user group associated with user IDs of a plurality of participants, and 
wherein the circuitry is configured to store completion state information for each of the plurality of participants, based  on use state information of each user belonging to the user group.

Claim 9. (Currently Amended)  A non-transitory computer readable medium, including computer-program instructions, which when executed by a server for 
store information associating the first application and the second application and completion state information on at least one mission in association with user IDs of participants; 
in response to the first application being selected in a first user device of a first user, control the first user device connected to the server via a network, to output an link related to the second application associated with the first application; 
guide the first user device to the second application when the link is selected in the first user device;
acquire completion state information on a mission from the second application, the mission being performed by the first user of the first user device on the second application in response to the link being selected in the first user device, and the completion state information being associated with a user ID of the first user; 
store the completion state information;
receive a request for checking completion state on the mission from the first application; and 
provide to the first application the completion state information on the mission performed in the second application in response to the link being selected in the first user device, which is acquired from the second application, when the completion state information meets a predetermined condition, so that the first application provides an incentive in the first application to the first user as a result of the first user selecting the link and performing the mission in the second application;
store a currently-used game in association with the user ID;
check whether the second application is registered or not based on the information of the currently-used game in association with the user ID, when the first application is selected in the first user device; and 
control the first user device to output the link to the first user device when the first user device is not using the second application;
store the user ID as a participant, when the link is selected in the first user device; and 
acquire, from the second application, completion state information for the user ID of the participant.

Claims 10-11 (Cancelled).

Claim 12. (Previously Presented)  The non-transitory computer readable medium according to claim 9, wherein the computer-program instructions, when executed by the server, cause the server to: 
store a user group associated with user IDs of a plurality of participants; and 
store completion state information for each of the plurality of participants, based on use state information of each user belonging to the user group.

Claim 13 (Canceled).


select the first application;
output a link related to the second application associated with the first application, in response to determination by the server that a first user of the first user device meets a condition of participation based on a user ID of the first user;
implement a mission on the second application, in response to redirection by the server from the first application to the second application, when the first user device selects the link;
transmit, on the first application, a request for checking completion state on the mission to the server; 
output, on the first application, a result of acquiring incentive in the first application, in response to completion state information on the mission performed in the second application from the server, when the completion state information meets a predetermined condition, the incentive in the first application being provided by the first application as a result of the first user selecting the link and performing the mission in the second application and the completion state information on the mission performed on the second application being associated with the user ID of the first user; and
output the link when the second application is not being used,
wherein the server is configured to:
store information of a currently-used game in association with the user ID;
check whether the second application is registered or not based on the information of the currently-used game in association with the user ID, when the first application is selected; 
store the user ID as a participant, when the link is selected; and 
acquire, from the second application, completion state information for the user ID of the participant.

Claim 15. (Previously Presented)  The method according to claim 1, further comprising: 
managing a first number of users which use a first application and do not use a second application and a second number of users which use the second application and do not use the first application;
setting one application with fewer users as the first application and other application as the second application, among the first application and the second application, based on a comparison of the first number and the second number; and 
providing a higher incentive on the first application with fewer users.

Claim 16. (Previously Presented)  The method according to claim 4, further comprising: 
updating the completion state information as a group, for the plurality of participants belonging to the user group, when the completion state information related to at least one of the plurality of participants meets the predetermined condition.


wherein the circuitry is configured to set one application with fewer users as the first application and other application as the second application, among the first application and the second application, based on a comparison of the first number and the second number, and 
wherein the circuitry is configured to provide a higher incentive on the first application with fewer users.

Claim 18. (Previously Presented)  The server according to claim 8, wherein the circuitry is configured to update the completion state information as a group, for the plurality of participants belonging to the user group, when the completion state information related to at least one of the plurality of participants meets the predetermined condition.

Claim 19. (Previously Presented) The non-transitory computer readable medium according to claim 9, wherein the computer-program instructions, when executed by the server, cause the server to:
manage a first number of users which use a first application and do not use a second application and a second number of users which use the second application and do not use the first application;

provide a higher incentive on the first application with fewer users.

Claim 20. (Previously Presented) The non-transitory computer readable medium according to claim 12, wherein the computer-program instructions, when executed by the server, cause the server to:
update the completion state information as a group, for the plurality of participants belonging to the user group, when the completion state information related to at least one of the plurality of participants meets the predetermined condition.


Allowable Subject Matter
Claim(s) claim(s) 1, 4-5, 8-9, 12 and 14-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

While prior art reference(s) Citron (US 2013/0151342), Bethke (US 8,874,466) and Ocko (US 2011/0212762), and NPL,  Linner, IEEE Computer Society, 2005, teach the advertising of a complimentary games in a second application associated with games being played in a primary or first application, they do not teach “in response to the first application being selected in a first user device of a first user, controlling the first user device to output a link related to the second application associated with the first application;  guiding the first user device to the second application, when the link is selected in the first user device;  acquiring completion state information on a mission from the second application, the mission being performed by the first 
Therefore independent claims 1, 5, 9, 14, and dependent claim(s) 4-5, 8, 12, and 15-20 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                                                                                                                                                                                  /AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
March 17, 2021